Citation Nr: 1330296	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  06-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent prior to February 25, 2010, and a rating higher than 30 percent from February 25, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 10 percent rating for the disability effective in June 2006.  

In March 2009, the Board remanded the matter for additional development.  In a July 2010 rating decision, the RO granted a 30 percent rating for PTSD effective from February 25, 2010.  In August 2011 and February 2013, the Board again remanded the matter for additional development.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran's representative that he was withdrawing his appeal in the matter of entitlement to increased ratings for PTSD; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for entitlement to increased ratings for PTSD; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In November 2006, the Veteran filed a substantive appeal perfecting his appeal in the matter of entitlement to increased ratings for PTSD.  In August 2013, the Veteran's representative submitted a statement indicating that the Veteran had given his express permission and consent for the representative to withdraw the claim on appeal pending before the Board.

As the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration in the matter of entitlement to increased ratings for PTSD.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


